t c memo united_states tax_court diane s blodgett petitioner v commissioner of internal revenue respondent docket no filed date diane s blodgett pro_se melissa j hedtke for respondent memorandum opinion couvillion special_trial_judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the year the issues for decision are whether petitioner is entitled to all or part of a dollar_figure loss deduction that was claimed on her federal_income_tax return as a net_operating_loss_carryover from and in the alternative whether petitioner is entitled to the following deductions claimed at trial and framed by her as a dollar_figure for the theft_loss of a pension b dollar_figure as carryforward legal expenses c a dollar_figure investment loss on a condominium and lot in florida d a dollar_figure investment loss on a simbari painting e a dollar_figure carryforward business or investment loss on rare coins and f a dollar_figure carryforward business or investment loss on historical documents some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioner's legal residence was minnetonka minnesota petitioner was previously married to michael w blodgett mr blodgett she was no longer married to mr blodgett at the time of trial and the record is unclear as to the date of their divorce during the year at issue petitioner was employed as a teacher by the minneapolis public school system her filing_status in was head-of-household mr blodgett has a doctoral degree in educational administration in the 1970s he founded a business t g morgan inc the business which bought and sold rare coins the business began as a sole_proprietorship but was incorporated with a subchapter_s_election in during petitioner was a percent owner of the business mr blodgett also owned percent of the business the children of petitioner and mr blodgett michael j matthew and christina each held percent of the business the record is silent as to petitioner’s participation in the business the business had a defined benefit pension_plan the t g morgan defined benefit pension_plan pension_plan however the record is not complete with respect to the formation administration and records of the pension_plan insofar as the record reveals its activity was not reported to the internal_revenue_service on form 5500-ez annual return of one-participant owners and their spouses retirement_plan petitioner introduced at trial an unfiled form 5500-ez relating to the pension_plan through the financial success of the business petitioner and mr blodgett were able to lead a lavish lifestyle in mr blodgett purchased an original simbari oil painting for petitioner for dollar_figure petitioner admired the artist and the painting was displayed in petitioner’s home in petitioner and mr blodgett purchased a condominium and lot at key largo florida florida property they bought furniture and had it shipped to the property they never occupied the property nor did they rent it out for any period of time they visited the property once as mr blodgett stated to tour it it is a matter of public record that mr blodgett operated the business as a ponzi scheme stoebner v ftc u s dist lexis d minn date there were both civil and criminal consequences for this behavior mr blodgett was charged with and convicted of several counts of fraud for which he served a prison sentence from to united_states v blodgett u s app lexis 8th cir date petitioner was not charged with criminal wrongdoing in addition to the criminal case the federal trade commission ftc initiated a civil_action ftc case against the business and mr blodgett alleging deceptive trade practices and seeking permanent injunctive relief and consumer redress see u s c sec_45 sec_53 in the ftc case mr blodgett the business and the ftc reached a settlement that was memorialized in a final judgment and order consent order entered by the u s district_court for the district of minnesota in date ftc v t g morgan inc u s dist lexi sec_3309 d minn date petitioner signed the consent order as a nonparty spouse the u s court_of_appeals for the eighth circuit described mr blodgett’s activity as follows blodgett was in the habit of selling single coins to multiple customers greatly overstating the value of such coins and using coins he had already sold as collateral to obtain loans for his personal_use 106_f3d_1406 8th cir the consent order provided for the creation of a settlement estate and a litigation estate to consist of assets transferred from the business mr blodgett and petitioner id a receiver was appointed to liquidate the assets in the two estates and disburse the money the litigation estate was used to pay litigation expenses for the defense of actual or reasonably anticipated governmental enforcement actions against mr blodgett or petitioner the settlement estate was used to pay claims of defrauded customers of the business the litigation estate was established with dollar_figure funded solely through the liquidation of a so-called coin fund the remaining proceeds from the liquidation of the coin fund were transferred to the settlement estate the settlement estate also included the florida property and the simbari painting among other assets after the onset of the ftc case but prior to the consent order creditors of the business filed a chapter involuntary bankruptcy petition against the business pursuant to u s c sec_303 although the business converted the case to a chapter proceeding the bankruptcy court reconverted the case to a chapter proceeding and appointed john stoebner the trustee on date see stoebner v vaughan bankr d minn on date an order was issued by the u s district_court for the district of minnesota to the receiver in the ftc case to turn over all assets held in the settlement estate to the bankruptcy trustee turnover order ftc v t g morgan inc supra the turnover order specified that those assets determined in the bankruptcy proceeding to be property of the federal trade commission defendant michael w blodgett his spouse diane blodgett or any entity that is owned or controlled by michael w blodgett or diane blodgett such asset or proceeds thereof shall be returned by the trustee to the t g morgan settlement estate the turnover order further provided all assets determined to be property of the estate of defendant t g morgan inc shall be retained by the trustee after the turnover order the florida property and simbari painting became a part of the bankruptcy_estate and were not returned to the settlement estate as part of the bankruptcy proceedings the bankruptcy trustee prepared and filed forms 1120s u s income_tax return for an s_corporation for the business for the years through petitioner did not participate in the preparation of these returns on the return filed by the trustee in date the business reported an ordinary_loss in the amount of dollar_figure the trustee prepared and issued to the shareholders schedules k-1 shareholder’s share of income credits at the time of the turnover order the litigation estate fund had been exhausted deductions etc for the five shareholders including petitioner line of petitioner’s schedule_k-1 supplemental information required to be reported separately to each shareholder stated the overall s_corporation loss reported on this k-1 is deductible only to the extent you have basis in your s_corporation stock to the best of the bankruptcy trustee’s knowledge your basis is dollar_figure-0- on her federal_income_tax return which was prepared by mr blodgett from prison petitioner reported wage income of dollar_figure and income_tax withheld of dollar_figure the return also included a dollar_figure loss deduction on line business income or loss this amount represented the amount listed on the proof_of_claim filed by the federal trade commission in the bankruptcy case against t g morgan inc the return claimed a refund of all of petitioner’s withholdings for a letter attached to her return entitled explanation for large loss carry forwards from for diane s blodgett stated in i was a non-party spouse signatory and supposedly a beneficiary of a series of at least three consent settlement contracts with the federal trade commission and thus and under minnesota marital property and contract and rico laws promised property or property or constitutional rights which by breach of contract extortion alienation or other rico or federal or state civil or criminal misconduct were taken from me documents suppressed by the parties at that time later became available showing wrongdoing and a high level conspiracy involving very powerful people and lawyers a lawsuit is currently pending in federal court case and it has much key evidence proving my losses in any case my entire erisa pension was alienated involving more than dollar_figure in losses to me personally plus the loss of all equity in my minnesota homestead of more than dollar_figure the erisa and homestead losses alone more than cover any taxes which would otherwise be due but were paid already please send me the refund requested sincerely signature diane s blodgett p s the state of minnesota was a party to the contracts but has never honored them either my rent is paid out of my earnings from teaching school petitioner claimed deductions on her and returns that were similar in amount and nature to the loss deduction claimed on the return she claimed and received refunds of her annual withholdings of dollar_figure in and dollar_figure in the and returns also attached explanatory letters in the letter attached to the return petitioner alleged that the ftc stole the pension_plan funds worth dollar_figure and claimed that the assets turned over to settle on her return petitioner reported a dollar_figure million capital_loss and other losses of dollar_figure million she explained the losses on her return as loss carry forward no taxes owed on her amended_return petitioner reported dollar_figure million as a business loss carryforward dollar_figure million as a capital_loss carryforward and dollar_figure million as other losses she reported her adjusted_gross_income as an dollar_figure million loss carryforward on her return petitioner claimed a dollar_figure million capital_loss carryforward and dollar_figure as other losses on her return petitioner claimed a business loss carryforward of dollar_figure the ftc case were still ‘our’ property when the ftc made hundreds of illegal sales in commercially unreasonable manner--while serving as fiduciary the primary issue for decision is whether petitioner is entitled to all or part of the dollar_figure loss deduction claimed on her return as the carryover of a business loss at trial petitioner stated that she was no longer claiming the entire amount of that deduction yet she reiterated that she was entitled to deduct losses carried forward from t g morgan inc in the alternative petitioner claimed the following items as deductible losses dollar_figure for the theft_loss of a pension fund dollar_figure as carryforward legal expenses a dollar_figure investment loss on a condominium and lot in florida a dollar_figure investment loss on a simbari painting a dollar_figure carryforward business or investment loss on rare coins and a dollar_figure carryforward business or investment loss on historical documents collectively referred to as the enumerated items these enumerated items by the court’s own calculation total the record does not explain the difference between the dollar_figure value petitioner placed on the pension fund in the letter attached to her return and the dollar_figure value she placed on it at trial petitioner characterized the losses on the coins as rare coins held personally dollar_figure rare coins mishandled out of safrabank personal loan account in dollar_figure and rare miscellaneous coins lost in dollar_figure dollar_figure petitioner did not provide a more precise accounting of the remaining losses deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deductions claimed rule a 503_us_79 the taxpayer is required to identify each deduction available and show that all requirements have been met 292_us_435 petitioner concedes that she bears the burden_of_proof a shareholder of an s_corporation can deduct a proportionate share of the corporation’s net_operating_loss to the extent the loss does not exceed the sum of the adjusted_basis of the shareholder’s stock in the corporation and any indebtedness of the s_corporation to the shareholder sec_1366 here under sec_1366 petitioner is not entitled to deduct in a business carryover loss from she failed to present any evidence to establish her basis in the stock of the s_corporation t g morgan inc further there is no evidence that the business was indebted to her without basis in her on briefs petitioner made separate references to the total as equaling dollar_figure and dollar_figure there is no explanation in the record for these discrepancies unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure stock or qualifying debt with respect to her ownership of t g morgan inc petitioner may not deduct any portion of a net_operating_loss of that corporation even if petitioner could deduct a portion of the loss the amount of her loss has not been established t g morgan inc reported a loss in of dollar_figure if that amount is correct petitioner’s share of that loss percent would be dollar_figure sec_1366 yet petitioner presented neither evidence of the transactions giving rise to the claimed loss nor evidence of how much of that loss was absorbed in prior years bohannon v commissioner tcmemo_1997_153 nol carryforwards denied to taxpayer who failed to show that the losses had not been absorbed in prior years petitioner claimed that the income_tax returns filed by the bankruptcy trustee on behalf of t g morgan inc were false however no evidence was presented to establish that any_action was instituted in the bankruptcy court to compel a correction of the income_tax returns filed by the trustee moreover as noted earlier petitioner’s claimed loss on her return is not based on the schedule_k-1 which was issued to her by the bankruptcy trustee and which reflected a loss of dollar_figure of the business but instead is based on a proof_of_claim in the amount of dollar_figure filed by the ftc as a creditor in the t g morgan inc bankruptcy proceeding the record of this case does not establish that petitioner was the sole beneficiary for whom the proof_of_claim was filed what amounts were turned over to the ftc in satisfaction of this claim or whether petitioner filed a proof_of_claim on her own behalf in the t g morgan inc bankruptcy proceeding petitioner has not met her burden of proving she is entitled to deduct a net_operating_loss of t g morgan inc as claimed in petitioner argued that because she received refunds from respondent in prior years based on the reported net_operating_loss carryovers the carryover deduction should not now be treated differently the court rejects this argument each taxable_year stands alone and the commissioner may challenge in a succeeding year what was condoned or agreed to in a prior year 55_tc_28 thus a taxpayer must abide by the internal_revenue_code even if an improper deduction is claimed and allowed by the internal_revenue_service in a prior year accordingly the refunds petitioner received in past years are inapposite to the decision in this case respondent is sustained on the issue of the net_operating_loss_carryover deduction the court next addresses petitioner’s alternative claims the deductibility of various other losses at trial petitioner claimed the theft_loss of a pension_plan of dollar_figure based on allegations of fraud theft estoppel and breach of fiduciary duty by the bankruptcy trustee and internal_revenue_service officials in particular she disputed the bankruptcy court’s treatment of various assets as belonging to the business when those assets were not returned to the settlement estate again no evidence was presented to show what if any actions were taken by her in the bankruptcy court to rectify these claims sec_165 allows as a deduction any loss sustained by a taxpayer during the taxable_year that is not_compensated_for_by_insurance_or_otherwise in order to sustain a theft_loss deduction a taxpayer has the burden of proving a loss discovered in the taxable_year was incurred as a result of a casualty or theft and the amount of such loss 56_tc_248 the taxpayer must also prove ownership of the stolen property 15_tc_135 jensen v commissioner tcmemo_1979_379 silverman v commissioner tcmemo_1975_255 whiteman v commissioner tcmemo_1973_124 for several reasons petitioner is not entitled to a theft_loss deduction first the record does not establish to the court’s satisfaction the existence of a pension_plan or the amount of any contributions made to the plan there can be no theft of an asset whose existence is not firmly established with an ascertainable value as belonging to the taxpayer see sec_1_165-8 income_tax regs the term ‘theft’ shall be deemed to include but shall not necessarily be limited to larceny embezzlement and robbery whiteman v commissioner supra taxpayer denied theft_loss deduction as to jewelry and furs because he failed to establish both their value and ownership further theft losses are treated as sustained during the taxable_year in which the taxpayer discovers the loss sec_165 notwithstanding the fact that petitioner’s claims of theft by government officials in the bankruptcy case the ftc case and the irs audit are meritless petitioner discovered these events well before the year at issue she is not entitled to a theft_loss deduction in respondent is sustained on this issue next petitioner claimed entitlement to a deduction of dollar_figure as carryforward legal expenses to the extent this deduction is related to the legal expenses of the business such expenses would be reflected in the net_income or loss of the business that would flow through to the individual shareholders as noted earlier petitioner had no basis in the s_corporation entitling her to deduct losses from the business moreover petitioner advanced no other convincing evidence or argument that would entitle her to deduct the legal expenses she has failed to prove that her costs if any for defending herself and mr blodgett from civil or criminal liability connected with the business were other than nondeductible personal expenses 40_tc_914 costs and fees for defending suits and indictments for torts and crimes are personal expenses and not deductible respondent is sustained on this issue petitioner claimed a dollar_figure investment loss on the florida property the florida property became part of the settlement estate in the ftc case which was used to pay claims of defrauded customers of the business and was eventually transferred to the bankruptcy trustee sec_165 allows a deduction for losses_incurred in connection with any transaction entered into for profit though not connected with a trade_or_business sec_165 the burden_of_proof is on the taxpayer to demonstrate the necessary profit objective rule a 72_tc_411 affd without opinion 647_f2d_170 9th cir a taxpayer enters a transaction with a profit objective if the facts and circumstances indicate that the taxpayer entered into the activity or continued the activity with the actual and honest objective of making a profit 78_tc_642 affd without opinion 702_f2d_1205 d c cir 81_tc_210 this amount is derived from a faulty calculation of petitioner’s basis in the florida property however it is unnecessary for the court to determine the correct basis greater weight is given to objective facts than to the parties’ mere statements of intent 72_tc_659 in determining whether an activity was entered into for profit the following factors are considered the manner in which the taxpayers carried on the activity the expertise of the taxpayers or their advisers the time and effort expended by the taxpayers in carrying on the activity an expectation that the assets used might appreciate in value the success of the taxpayer in carrying other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits earned the financial status of the taxpayer and the existence of elements of personal pleasure in carrying out the activity sec_1_183-2 income_tax regs on this record the court concludes that the purchase of the condominium and lot was not engaged in for profit either from business or investment the court reaches this conclusion based on petitioner and mr blodgett’s lack of expertise in the real_estate business their insufficient time and effort expended in carrying out any rental of the condominium a lack of market analysis on the appreciation potential of the property and the lack of credibility of the witnesses at trial although petitioner claimed she and mr blodgett purchased the florida property to rent it out they never carried through with an intention to do so moreover this court is not bound to accept a taxpayer's self-serving unverified and undocumented testimony 87_tc_74 petitioner has simply not shown to the court’s satisfaction that the purchase of the condominium was for profit from business or investment thus no deduction under sec_165 or is allowed the court further holds that the property was purchased for personal living and family purposes as a result under sec_262 its loss is not deductible see 298_f2d_583 2d cir affg 35_tc_221 respondent is sustained on this issue petitioner also claimed a dollar_figure investment loss on a simbari painting the painting was transferred to the settlement estate in the ftc case and never returned to petitioner the loss of the painting is not deductible by petitioner under sec_165 or as a loss from a transaction entered into for profit the painting was displayed in petitioner’s home and was never used for a business or investment purpose despite mr blodgett’s claim to have bought the painting as an investment no credible_evidence was presented as to petitioner's the purchase_price of the painting was dollar_figure because she jointly owned the painting with mr blodgett petitioner claimed one-half of its cost as her loss deduction or mr blodgett’s expertise in art the obtaining of a market analysis on the painting or a history of investments in art mr blodgett’s expectation of percent or more appreciation in the value of the painting can best be described as a speculative hope moreover the element of personal pleasure from owning the painting was evident from mr blodgett’s description of buying it for his wife the court holds that personal pleasure was the primary reason for having the painting its loss was a nondeductible personal living or family expense sec_262 respondent is sustained on this issue finally petitioner claimed carryforward business or investment losses of dollar_figure on rare coins and dollar_figure on historical documents she characterized the losses on the coins as rare coins held personally dollar_figure rare coins mishandled out of safrabank personal loan account in dollar_figure and rare miscellaneous coins lost in to dollar_figure petitioner presented scant evidence regarding the historical documents petitioner did not meet her burden_of_proof with respect to the ownership the value and the transfer of the coins and rare documents the court disregards petitioner’s self-serving statements tokarski v commissioner supra respondent is sustained on this issue decision will be entered for respondent
